Order entered April 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01160-CV

           RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                                 V.

                MERRITT HAWKINS AND ASSOCIATES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09562

                                             ORDER
       We REINSTATE this appeal.
       This is an accelerated appeal from a temporary injunction. By order dated February 14,
2019, we lifted the automatic stay imposed by section 51.014(b) of the Texas Civil Practice and
Remedies Code and abated this appeal to allow the parties to conduct discovery related to the
alleged violations of the temporary injunction and to allow the trial court to conduct an
evidentiary hearing on appellants’ motion to enforce the temporary injunction. We extended the
deadline by order dated March 22, 2019.
       A supplemental clerk’s record has been filed containing the trial court’s April 25, 2019 order
denying appellants’ motion to enforce the temporary injunction.
       Appellee shall file its brief on the merits on or before May 20, 2019.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE